OPINION
PER CURIAM.
Petitioner-appellant Carl Enoch Widger appeals from the district court’s order denying his petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254.
After carefully considering the record on appeal, the briefs of both parties, and the applicable law, and having had the benefit of oral argument, we conclude that the district court’s denial of Widger’s petition for a writ of habeas corpus was appropriate.
Because United States Magistrate Judge Joseph G. Scoville’s report and recommendation and the district court’s order adopting that report fully state the reasons why Widger’s petition should be denied, the issuance of a detailed written opinion by this Court would be unduly duplicative. Accordingly, for the reasons articulated below, we AFFIRM the order of Judge *359Robert Holmes Bell of the United States District Court for the Western District of Michigan denying the petition.